MEMORANDUM **
Joseph Jefferson appeals from the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) based on the retroactive application of Amendment 706 to the Sentence Guidelines provisions governing crack cocaine. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*510Jefferson contends that the district court erred by denying his motion for a sentence reduction under Amendment 70€ because his sentence was based, in part, or a sentencing range calculated under thE Drug Quantity Table in U.S.S~G. § 2D1.1, This contention fails because Jeffersor qualified as a career offender undei U.S.S.G. § 4B1.1. Because the district court sentenced Jefferson based on a sentencing range calculated under § 4B1.1, hc is not eligible for a sentence reductior under Amendment 706. See United States v. Wesson, 583 F.3d 728, 731 (9th Cir 2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.